ORDER
The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(a), RLDE, Rule 413, SCACR, because she has been indicted for conspiracy to distribute cocaine in violation of S.C.Code Ann. § 44-53-370(b)(l) (1985).
IT IS ORDERED that the petition is granted and respondent is suspended, pursuant to Rule 17, RLDE, Rule 413, SCACR, from the practice of law in this State until further order of the Court.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s).
IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
FOR THE COURT